              Case
                Case
                   1:16-cv-03038-VSB
                      17-3358, DocumentDocument
                                        124, 04/03/2019,
                                                 62 Filed2532332,
                                                          04/03/19Page1
                                                                    Pageof1 4of 4




MANDATE
                                                                           1:16-cv-03038-VSB
     17‐3358
     Uppal v. NYS Department of Health


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
     SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
     WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
     CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
     “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
     ANY PARTY NOT REPRESENTED BY COUNSEL.


           At a stated term of the United States Court of Appeals for the Second
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
     Square, in the City of New York, on the 11th day of March, two thousand
     nineteen.
                                                            USDC SDNY
     PRESENT: AMALYA L. KEARSE,                             DOCUMENT
              JOHN M. WALKER, JR.,                          ELECTRONICALLY FILED
              DENNIS JACOBS,                                DOC #: _________________
                  Circuit Judges.                                        April 3, 2019
                                                            DATE FILED: _____________

     ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X
     NEELAM UPPAL,
                   Plaintiff‐Appellant,

                   v.                                                 17‐3358

     NEW YORK STATE DEPARTMENT OF
     HEALTH, FLORIDA DEPARTMENT OF


                                              1




MANDATE ISSUED ON 04/03/2019
        Case
          Case
             1:16-cv-03038-VSB
                17-3358, DocumentDocument
                                  124, 04/03/2019,
                                           62 Filed2532332,
                                                    04/03/19Page2
                                                              Pageof2 4of 4




HEALTH, FLORIDA DEPARTMENT OF
MEDICINE, TIMOTHY MAHER,
ATTORNEY, LEGAL AFFAIRS
DEPARTMENT, NYS DEPARTMENT OF
HEALTH,
              Defendants‐Appellees.
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐X

FOR APPELLANT:                               Neelam Uppal, pro se, Largo, FL.

FOR NEW YORK STATE APPELLEES:                David Lawrence III, Assistant
                                             Solicitor General (Steven C. Wu,
                                             Deputy Solicitor General, on the
                                             brief), for Letitia James, Attorney
                                             General of the State of New York,
                                             New York, NY.

       Appeal from an order of the United States District Court for the Southern
District of New York (Broderick, J.).

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the district court is
AFFIRMED.

      Appellant Neelam Uppal, pro se, appeals the district court’s order denying
her proposed order to show cause, in which she sought an injunction against
enforcement of the state administrative decision revoking her license to practice
medicine and any further action against her by the defendants. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case,
and the issues on appeal.

       This Court reviews the denial of a preliminary injunction for abuse of
discretion. Lynch v. City of New York, 589 F.3d 94, 99 (2d Cir. 2009). “A
district court has abused its discretion if it has (1) ‘based its ruling on an

                                         2
        Case
          Case
             1:16-cv-03038-VSB
                17-3358, DocumentDocument
                                  124, 04/03/2019,
                                           62 Filed2532332,
                                                    04/03/19Page3
                                                              Pageof3 4of 4




erroneous view of the law,’ (2) made a ‘clearly erroneous assessment of the
evidence,’ or (3) ‘rendered a decision that cannot be located within the range of
permissible decisions.’” Id. (quoting Sims v. Blot, 534 F.3d 117, 132 (2d Cir.
2008)).

        A preliminary injunction “is an extraordinary and drastic remedy,” and
the movant carries the burden of persuasion “by a clear showing.” Moore v.
Consol. Edison Co. of N.Y., 409 F.3d 506, 510 (2d Cir. 2005). Where, as here, the
moving party seeks to stay governmental action taken in the public interest
pursuant to a statutory or regulatory scheme, “[a] plaintiff seeking a preliminary
injunction must establish [1] that he is likely to succeed on the merits, [2] that he
is likely to suffer irreparable harm in the absence of preliminary relief, [3] that
the balance of equities tips in his favor, and [4] that an injunction is in the public
interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
Irreparable harm “is the single most important prerequisite” for injunctive relief,
and “[i]n the absence of a showing of irreparable harm, a motion for a
preliminary injunction should be denied.” Rodriguez ex rel. Rodriguez v.
DeBuono, 175 F.3d 227, 234 (2d Cir. 1999).

       The motion to enjoin enforcement of Uppal’s medical license revocation
was properly denied because she failed to demonstrate irreparable harm.1
Uppal informed the court that she did not intend to practice medicine until her
state or federal court actions resolved in her favor. Since enforcement of the
revocation pending disposition of her claims would thus have no practical effect,
the finding that she would suffer no irreparable harm was not clearly erroneous.
This finding is sufficient to justify denial of a preliminary injunction. See id.




1 The district court found Uppal had abandoned her request to preliminarily
enjoin the defendants from “taking any further action” against her. Uppal
waived the argument that this was error by failing to raise it in her opening brief.
See JP Morgan Chase Bank v. Altos Hornos de Mexico, S.A. de C.V., 412 F.3d 418,
428 (2d Cir. 2005); Graham v. Henderson, 89 F.3d 75, 82 (2d Cir. 1996).

                                          3
        Case
          Case
             1:16-cv-03038-VSB
                17-3358, DocumentDocument
                                  124, 04/03/2019,
                                           62 Filed2532332,
                                                    04/03/19Page4
                                                              Pageof4 4of 4




       Uppal’s arguments on appeal regarding irreparable injury are unavailing
because they allege injuries that have already occurred, rather than prospective
injuries that could be avoided by an injunction. See id. (movant must
demonstrate an “imminent” injury).

     We have considered Uppal’s remaining arguments and conclude they are
without merit. The judgment of the district court is therefore AFFIRMED.

                                      FOR THE COURT:
                                      CATHERINE O’HAGAN WOLFE, CLERK




                                        4
